TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00523-CV



                           Georgeine Mike Korompay, Appellant

                                               v.

 Deutsche Bank National Trust Company as Trustee for Carrington Mortgage Loan Trust
           Series 2005-NC3 Asset Backed Pass Through Certificates, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-14-003847, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Georgeine Mike Korompay has filed an unopposed motion to dismiss the

appeal, stating that the parties have reached a settlement agreement and she no longer wishes to

pursue the appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: April 28, 2015